            Case 1:21-cv-02158-APM Document 5 Filed 08/20/21 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


OYOMA ASINOR, et al.,

       Plaintiffs,

       v.                                      Civil Action No. 1:21-cv-02158-APM

DISTRICT OF COLUMBIA, et al.,

       Defendants.


                                NOTICE OF APPEARANCE

       The Clerk shall please enter the appearance of Assistant Attorney General Matthew R.

Blecher on behalf of Defendant District of Columbia in the above-captioned matter.

Date: August 20, 2021                             Respectfully submitted,

                                                  KARL A. RACINE
                                                  Attorney General for the District of Columbia

                                                  CHAD COPELAND
                                                  Deputy Attorney General
                                                  Civil Litigation Division

                                                  /s/ Stephanie Litos
                                                  STEPHANIE LITOS [483164]
                                                  Assistant Deputy Attorney General
                                                  Civil Litigation Division

                                                  /s/ Matthew R. Blecher
                                                  MATTHEW R. BLECHER [1012957]
                                                  Assistant Attorney General
                                                  Civil Litigation Division
                                                  400 6th Street NW
                                                  Washington, D.C. 20001
                                                  Phone: (202) 442-9774
                                                  Fax: (202) 730-0586
                                                  Email: matthew.blecher@dc.gov

                                                  Counsel for Defendant District of Columbia
